DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-3, 6, and 7 stand rejected under Section 102, and in the alternative, under Section 103, over He ’566.  Claims 1-3 and 6 stand rejected under Section 102 over He ’074.  Claims 1-3, 5, and 6 stand rejected under Section 102 over Lin.  Claims 4 and 7-10 stand rejected under Section 103.  The drawings and specification stand objected to.  The Office noted that the priority documents had not been filed with the Office.
Applicants canceled claims 1-6 and 8, and amended claims 7, 9, and 10.  Applicants also added new claims 11-14.  Applicants provided a replacement drawing and provided amendments to the specification.  Applicants also provided a certified priority document.  Applicants argue that the application is in condition for allowance.
Turning first to the priority document: Applicants’ priority document has been accepted.  
Drawing objection: Applicants’ amendments address the previously noted objection to the drawings and are accepted and entered.  No new matter has been added.  The previously noted objection to the drawings is withdrawn.  
Specification: Applicants’ amendments address the previously noted objections to the specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections.  These rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome most of the previously noted Section 103 rejections, but not the rejections of Lin in view of Hsu.  Lin discloses the pixel arrangement and masks for depositing the subpixel.  Hsu discloses the specifics of the subpixel layers.  As discussed in further detail below, Lin in view of Hsu disclose claim 7.  Other prior art references render obvious the other claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 7 and 9-14 are objected to because of the following informalities:
Claim 7, line 21: Change “group” to “groups”.
Claims 9 and 11-14 are objected to for depending from objected-to base claim, claim 7.
Claim 10, line 36: Change “group” to “groups”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cross section which is a rectangle, does not reasonably provide enablement for a cross section that is a circle or a triangle.  Furthermore, if the claim term “cross section” is directed to a plan view, none of the shapes are enabled.1  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 14, which depends from claim 7: Claim 7 defines first, second, and third pixel unit groups, each having three subpixel units.  Claim 14 defines the cross section of each of the subpixel units as being shaped as any one of a circle, triangle, and a rectangle.  If the term “cross section” is interpreted as a slice of an item, the rectangular cross section is enabled.  See applicants’ Figure 2:

    PNG
    media_image1.png
    299
    546
    media_image1.png
    Greyscale

Another common cross section is a trapezoid.  However, a circular or triangular cross section is not enabled.  If the term “cross section” is interpreted as a plan view shape, then none of the shapes are enabled.  Instead, given the structure of the subpixels, the plan view of the subpixels has a curved edge with two straight edges.  See applicants’ figure 1 (detail):

    PNG
    media_image2.png
    237
    528
    media_image2.png
    Greyscale

Applicants appear to be directing the claim language to the shape of the subpixel –a circle in applicants’ Figure 1—within the pixel unit group.  This shape can be made (a) by providing a pixel definition layer on the lower pixel electrode, the pixel definition layer having an opening that is circular in plan view, (b) by providing one of the layers in OLED stack with the shape so that only holes or electrons pass through the shaped layer, (c) by providing a light emitting layer with the shape so that holes and electrons combine in the layer, or (d) a combination of the above.  However, in applicants’ disclosure, the only layers that have a shape are the hole transport layers and the light emitting layers, and they are formed in a triangle shape with curved corners, as shown above.  Furthermore, applicants’ Figure 2 does not disclose a pixel definition layer that would define the shape of the subpixel in plan view.  Thus, if the claim is to be interpreted as the subpixel has a plan view shape that is one of a triangle, circle, or rectangle, the disclosure is not enabled for this shape.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Breadth of the claims:  As noted above, the term “cross section” typically is interpreted as a slice of an item, but the disclosure appears to use the term as plan view.  For purposes of discussion, both interpretations are used.  The shape of the cross section is a circle, triangle, or rectangle.
Nature of the invention: The invention is a OLED pixel arrangement in which light-emitting subpixels are arranged to form a OLED display panel.
State of the prior art: The prior art discloses rectangular and trapezoidal cross sections if the term “cross section” is defined as a slice of the light emitting stack.  The prior art does not disclose a circular cross section or a triangular cross section.  If the term “cross section” is interpreted as plan view, then rectangular, triangular, or circular cross sections are disclosed (a) by providing a pixel definition layer on the lower pixel electrode, the pixel definition layer having an opening that is circular in plan view, (b) by providing one of the layers in OLED stack with the shape so that only holes or electrons pass through the shaped layer, (c) by providing a light emitting layer with the shape so that holes and electrons combine in the layer, or (d) a combination of the above.
Level of one of ordinary skill:  One having ordinary skill in the art has a bachelor’s degree in electrical engineering or semiconductor engineering and 5 years’ experience in the field.
Level of predictability in the art:  The level of predictability is relatively high.
Amount of direction provided by the inventor:  No direction is provided by the inventor for the circular or triangular shapes if cross section is interpreted as a slice of the OLED stack.  No direction is provided by the inventor for rectangular, circular, or triangular shapes if cross section is interpreted as plan view.
Existence of working examples: The working example provided is a rectangular cross section as a slice of the OLED stack in applicants’ Figure 2.  No other working examples are provided.
Quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Given the lack of information on how to form the shapes of the subpixels in light of applicants’ disclosed process, the amount of experimentation is undue.  Therefore, claim 14 is rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, which depends from claim 7: Claim 7 defines first, second, and third pixel unit groups, each having three subpixel units.  Claim 14 defines the cross section of each of the subpixel units as being shaped as any one of a circle, triangle, and a rectangle.  The term “cross section” typically is interpreted as a slice of the item.  Compare with “plan view”, which is a view of the item from a vertical direction, typically looking downward.  In light of the specification, the claim language appears to be directed to plan view of the subpixel unit instead of a cross section view.  Because the claim uses terminology that is different from its standard usage, claim 14 is rejected as indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chinese Pat. Pub. No. CN 206340547U, Figures 3-8, and further in view of Hsu, U.S. Pat. Pub. No. 2018/0226456, Figures 1C and 3A-5D.




Lin, Figures 3-8:

    PNG
    media_image3.png
    160
    378
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    124
    359
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    258
    511
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    287
    515
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    293
    510
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    293
    512
    media_image8.png
    Greyscale


Hsu, Figures 1C, 3A-4B:

    PNG
    media_image9.png
    315
    425
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    728
    466
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    568
    468
    media_image11.png
    Greyscale






Hsu, Figures 4C-5D:

    PNG
    media_image12.png
    697
    455
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    727
    431
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    505
    460
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    665
    445
    media_image15.png
    Greyscale

Regarding claim 7: Lin discloses a pixel layout structure an organic light emitting diode (OLED) comprising pixel unit odd rows and pixel unit even rows (one row each shown in Lin Figure 4, but two rows each disclosed in the masks shown in Lin Figures 6-8) arranged in mutual misalignment; wherein each of the pixel unit odd rows and the pixel unit even rows comprises first pixel unit groups (blue: 7, 8, 9), second pixel unit groups (red: 4, 5, 6), and third pixel unit groups (green: 1, 2, 3) arranged orderly, separately, and alternately on a straight line, each of the first pixel unit groups (blue: 7, 8, 9), the second pixel unit groups (red: 4, 5, 6), and the third pixel unit groups (green: 1, 2, 3) comprises three subpixel units, and the three subpixel units in each of the first pixel unit groups (blue: 7, 8, 9), the second pixel unit groups (red: 4, 5, 6), and the third pixel unit groups (green: 1, 2, 3) are arranged in a same manner; and wherein each of the first pixel unit groups (blue: 7, 8, 9) in the pixel unit even rows is disposed between a corresponding one of the second pixel unit groups (red: 4, 5, 6) and a corresponding one of the third pixel unit groups (green: 1, 2, 3) in the pixel unit odd rows, each of the second pixel unit groups (red: 4, 5, 6) in the pixel unit even rows is disposed between a corresponding one of the third pixel unit groups (green: 1, 2, 3) and a corresponding one of the first pixel unit groups (blue: 7, 8, 9) in the pixel unit odd rows, and each of the third pixel unit groups (green: 1, 2, 3) in the pixel unit even rows is disposed between a corresponding one of the first pixel unit groups (blue: 7, 8, 9) and a corresponding one of the second pixel unit groups (red: 4, 5, 6) in the pixel unit odd rows.  Lin specification ¶¶ 46-60. 
Lin Figures 3-8 does not disclose an organic light emitting diode (OLED) display panel.  However, Lin is directed to an OLED display screen.  Lin specification ¶ 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lin OLED pixel arrangement in an OLED display panel because the combination is a suitable use for the Lin OLED pixel arrangement.  Id.  Lin also does not provide details relating to the OLED structure other than the masks can be used to form subpixels for each color group.  Id. ¶¶ 55-57.
Hsu Figures 1C and 3A-5F disclose an OLED display panel that comprises a first electrode layer (210), a hole injection layer (310), an electron transport layer (340), an electron injection layer (350), and a second electrode layer (220); the hole injection layer (310) is disposed on the first electrode layer (210), a pixel layout structure of the OLED is disposed on the hole injection layer (310), and each of the subpixel units in the pixel layout structure of the OLED comprises a hole transport layer (320A, 320B, 320C) disposed on the hole injection layer (310) and a light emitting layer (330A, 330B, 330C) disposed on the hole transport layer (320A, 320B, 320C); the hole transport layer (320A, 320B, 320C) comprises first hole transport unit (320A), a second hole transport unit (320B), and a third hole transport unit (320C) groups; 5 the light emitting layer comprises a first light emitting unit (330A), a second light emitting unit (330B), and third light emitting unit (330C) corresponding to the first hole transport unit (320A), the second hole transport unit (320B), and the third hole transport unit (320C); the electron transport layer (340) is disposed on the hole injection layer (310) and covers the pixel layout structure of the OLED, the electron injection layer (350) is disposed on the electron transport layer (340), and the second electrode layer (220) is disposed on the electron injection layer (350).  Hsu specification ¶¶ 25-32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Hsu OLED pixel design in Lin because the modification would have involved a selection of a known design based on its suitability for its intended use.
With its mask set in Figures 6-8, Lin teaches deposition of three sub-regions for each opening of the mask set.  Each sub-region is a part of a sub-pixel.  As for Hsu, generally, the prior art discloses a number of arrangements for sub-pixels, including various arrangements in which certain subpixel layers are discrete and other subpixel layers are common.  As noted above, Hsu teaches an arrangement in which the hole transport layers and the light emitting layers are discrete, while the electron injection layer, the electron transport layer, and the hole injection layer are common layers.  With the knowledge of the Hsu subpixel arrangement, one having ordinary skill in the art could use the Lin Figure 6-8 masks to deposit discrete hole transport and light emitting layers in each pixel unit, while depositing common layers for the electron injection layer, electron transport layer, and the hole injection layer, because the method would result in the formation of the pixels in the Lin arrangement.  Once combined, the combination discloses the hole transport layers comprise hole transport unit odd rows and hole transport unit even rows arranged in mutual misalignment (due to the use of the Lin mask of Lin Figures 6-8), each of the hole transport unit odd rows and the hole transport unit even rows comprises first hole transport unit groups (at blue: 7, 8, 9), second hole transport unit groups (at red: 4, 5, 6), and third hole transport unit groups (at green: 1, 2, 3) arranged orderly, separately, and alternately on a straight line, each of the first hole transport unit groups (at blue: 7, 8, 9), the second hole transport unit groups (at red: 4, 5, 6), and the third hole transport unit groups comprises three sub-hole transport units (1-9), and the three sub-hole transport units (1-9) in each of the first hole transport unit groups (at blue: 7, 8, 9), the second hole transport unit groups (at red: 4, 5, 6), and the third hole transport unit groups (at green: 1, 2, 3) are arranged in a same manner; the light emitting layer comprises first light emitting unit groups (at blue: 7, 8, 9), second light emitting unit groups (at red: 4, 5, 6), and third light emitting unit groups (at green: 1, 2, 3) corresponding to the first hole transport unit groups (at blue: 7, 8, 9), the second hole transport unit groups (at red: 4, 5, 6), and the third hole transport unit groups (at green: 1, 2, 3), each of the first light emitting unit groups (at blue: 7, 8, 9), the second light emitting unit groups (at red: 4, 5, 6), and the third light emitting unit groups (at green: 1, 2, 3) comprises three sub-light emitting units (1-9), and the three sub-light emitting units (7, 8, 9) in each of the first light emitting unit groups (at blue: 7, 8, 9), the three sub-light emitting units (4, 5, 6) in each of the second light emitting unit groups (at red: 4, 5, 6), and the three sub-light emitting units (1, 2, 3) in each of the third light emitting unit groups (at green: 1, 2, 3) are respectively disposed to be corresponding to the three sub-hole transport units (7, 8, 9) in each of the first hole transport unit groups (at blue: 7, 8, 9), the three sub-hole transport units (4, 5, 6) in each of the second hole transport unit groups (at red: 4, 5, 6), and the three sub-hole transport units in each of the third hole transport unit groups (at green: 1, 2, 3).  Thus, claim 7 is obvious.
Regarding claim 11, which depends from claim 7: The combination discloses that a plurality of RGB pixel units are formed at connection positions of the pixel unit even rows and the pixel unit odd rows, and each of the RGB pixel units comprises one of the subpixel units of the first pixel unit groups (blue: 7, 8, 9), one of the subpixel units of the second pixel unit groups (red: 4, 5, 6), and one of the subpixel units of the third pixel unit groups (green: 1, 2, 3).  See Lin Figure 5; Lin specification ¶ 50.
Regarding claim 13, which depends from claim 7: The combination discloses that the three subpixel units in each of the first pixel unit groups (blue: 7, 8, 9),  the second pixel unit groups (red: 4, 5, 6), and the third pixel unit groups (green: 1, 2, 3) are arranged in a triangular pattern.  Lin specification ¶ 54 (noting that the clover shape can be a triangular shape instead).
Regarding claim 14, which depends from claim 7: If the cross section is a slice of the OLED layer stack, then the combination discloses that a cross section of each of the three subpixel units in the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups is shaped as a rectangle.  If the cross section is a plan view of the subpixel, then the combination does not disclose that a cross section of each of the three subpixel units in the first pixel unit groups, the second pixel unit groups, and the third pixel unit groups is shaped as any one of a circle, a triangle, and a rectangle.  However, the disclosure does not describe the shape of the subpixels as being significant.  Because the subpixel shape is not patentably significant, the shape limitation is a patentably insignificant shape variation and, thus, obvious. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Hsu, and further in view of Ren, Chinese Pat. Pub. No. CN 109148738A, Figure 5.
Ren Figure 5:  
    PNG
    media_image16.png
    209
    319
    media_image16.png
    Greyscale

Regarding claim 9, which depends from claim 7:  The combination discloses wherein the light emitting layer of any one of the three subpixel units (7, 8, 9) in each of the first pixel unit groups (blue: 7, 8, 9), the light emitting layer of any one of the three subpixel units (4, 5, 6) in each of the second pixel unit groups (red: 4, 5, 6), and the light emitting layer of any one of the three subpixel units (1, 2, 3) in each of the third pixel unit groups (green: 1, 2, 3) are different, and the subpixel units of the first pixel unit groups (blue: 7, 8, 9), the subpixel units of the second pixel unit groups (red: 4, 5, 6), and the subpixel units of the third pixel unit groups (green: 1, 2, 3) comprise one group of blue subpixels, red subpixels, and green subpixels, respectively; 6a thickness of the hole transport layer (320C) corresponding to each of the blue subpixels is greater than a thickness of the hole transport layer (320B) corresponding to each of the green subpixels, and the thickness of the hole transport layer (320B) corresponding to each of the green subpixels is greater than a thickness of the hole transport layer (320A) corresponding to each of the red subpixels.  Lin specification ¶¶ 46-49; Hsu specification ¶ 32.  The combination does not disclose that a thickness of the hole transport layer corresponding to each of the blue subpixels is less than a thickness of the hole transport layer corresponding to each of the green subpixels, and the thickness of the hole transport layer corresponding to each of the green subpixels is less than a thickness of the hole transport layer corresponding to each of the red subpixels.
Ren Figure 5 discloses an alternate OLED device in which a thickness of the hole transport layer (34) corresponding to each of the blue subpixels (B) is less than a thickness of the hole transport layer (34) corresponding to each of the green subpixels (G), and the thickness of the hole transport layer (34) corresponding to each of the green subpixels (G) is less than a thickness of the hole transport layer (34) corresponding to each of the red subpixels (R).  Ren specification ¶ 42.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ren hole transport thicknesses in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Hsu, and Ren, and further in view of Jiang, U.S. Pat. Pub. No. 2020/0041837, Figs. 1, 10.
Jiang, Figures 1, 10:

    PNG
    media_image17.png
    245
    223
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    147
    391
    media_image18.png
    Greyscale

Regarding claim 12, which depends from claim 9: The combination does not disclose that an area of each of the blue subpixels is less than an area of each of the red subpixels, and the area of each of the red subpixels is less than an area of each of the green subpixels.
Jiang Figure 1, a quantum dot filter substrate (200) used with an OLED substrate (200), Jiang Figure 10, discloses that an area of the blue subpixel (B) is less than an area of the red subpixel (R), and the area of the red subpixel is less than an area of the green subpixel (G).  See Jiang specification ¶¶ 32, 33, 61-64.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jiang Figure 1 design as a guide for sizing the pixel groups in Lin because the modification would have involved a selection of a known design based on its suitability for its intended use.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu, and further in view of Ren, Figures 1-5, Han, U.S. Pat. Pub. No. 2004/0119066, Figures 8A, 8B, and Lin.
Ren, Figures 1-3:

    PNG
    media_image19.png
    627
    349
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    738
    271
    media_image20.png
    Greyscale



Ren, Figures, 4, 5:

    PNG
    media_image21.png
    331
    324
    media_image21.png
    Greyscale

    PNG
    media_image16.png
    209
    319
    media_image16.png
    Greyscale

Han Figures 8A, 8B:

    PNG
    media_image22.png
    250
    397
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    124
    393
    media_image23.png
    Greyscale


Regarding claim 10: Hsu discloses a manufacturing method of an organic light emitting diode (OLED) display panel, comprising followings steps: manufacturing a first electrode layer (210) and manufacturing a hole injection layer (310) on the first electrode layer (210); coating a first organic layer (OG) on the hole injection layer (310), and a first photoresist layer (PR) on the first organic layer (OG); aligning a first mask (410) upon the first negative photoresist (PR), processing exposure and development by using light above the first mask (410), and cleaning an unexposed part of the first photoresist (PR) by using developing solution to form first patterns; etching the first organic layer to form a first hole transport layer (320A); removing the first photoresist layer (PR); coating a second organic layer (OG) on the hole injection layer (310) and the first hole transport layer (320A); coating a second photoresist (PR) on the organic layer (OG) and the first hole transport layer (320A), aligning a second mask (420) upon the second photoresist (PR), processing exposure and development by using light above the second mask (420), and cleaning an unexposed part of the second photoresist (PR) by using developing solution to form second patterns; etching the second organic layer (OG) to form a second hole transport layer (320B); removing the second photoresist (PR); coating a third organic layer (OG) on the hole injection layer (310) and the first and second hole transport layers (320A, 320B); coating a third photoresist (PR) on the hole injection layer (310), the third organic layer (OG), the first hole transport layer (320A), and the second hole transport layer (320B), aligning a third mask (430) upon the third photoresist (PR), processing exposure and development by using light above the third mask (430), and cleaning an unexposed part of the third photoresist (PR) by using developing solution to form third patterns; etching the third organic layer (OG) to form a third hole transport layer (320C); removing the third photoresist (PR); forming a light emitting layer (330A, 330B, 330C) on each of the hole transport layers (320A, 320B, 320C) respectively; manufacturing an electron transport layer (340) on the hole injection layer (310), the hole transport layers (320A, 320B, 320C), and the light emitting layers (330A, 330B, 330C) of the pixel layout structure of the OLED; manufacturing an electron injection layer (350) on the electron transport layer (340); and manufacturing a second electrode layer (220) on the electron injection layer (350), the electron transport layer (340) is disposed on the hole injection layer (310) and covers the pixel layout structure of the OLED, the electron injection layer (350) is disposed on the electron transport layer (340), and the second electrode layer (220) is disposed on the electron injection layer (350).  Hsu specification ¶¶ 25-61. 
Hsu is silent as to whether the photoresist is a negative photoresist or whether the light is an ultraviolet light.  Hsu is silent as to the specifics of the claimed OLED arrangement.  Hsu does not disclose other aspects of the method.
Ren, directed to similar subject matter, discloses a hole injection layer (32) deposited on the first electrode layer (31) by inkjet printing; coating a first negative photoresist (331) on the hole injection layer (32), aligning a first mask (332) upon the first negative photoresist (331), processing exposure and development by using light above the first mask (331), and cleaning an unexposed part of the first negative photoresist (331) by using developing solution to form first etched grooves (335); successively manufacturing a hole transport layer (34) and a light emitting layer (35) in each of the first etched grooves (335) by inkjet printing and peeling the first negative photoresist (331) to form first pixel unit groups (blue, 43), wherein each of the first pixel unit groups (blue, 43) comprises three subpixel units2; coating a second negative photoresist (331) on the hole injection layer (32) and the first pixel unit groups (blue, 43), aligning a second mask (332) upon the second negative photoresist (331), processing exposure and development by using light above the second mask (332), and cleaning an unexposed part of the second negative photoresist (331) by using developing solution to form second etched grooves (335); successively manufacturing a hole transport layer (34) and a light emitting layer (35) in each of the second etched grooves (335) by inkjet printing and peeling the second negative photoresist (331) to form second pixel unit groups (red, 41), wherein each of the second pixel unit groups (red, 41) comprises three subpixel units;3 coating a third negative photoresist (331) on the hole injection layer (32), the first pixel unit groups (blue, 43), and the second pixel unit groups (red, 41), aligning a third mask (332) upon the third negative photoresist (331), processing exposure and development by using light above the third mask (332), and cleaning an unexposed part of the third negative photoresist (331) by using developing solution to form third etched grooves (335); successively manufacturing a hole transport layer (34) and a light emitting layer (35) in each of the third etched grooves (335) by inkjet printing and peeling the third negative photoresist (331) to form third pixel unit groups (green, 42), wherein each of the third pixel unit groups (green, 42) comprises three subpixel units4, wherein the first pixel unit groups (blue, 43), the second pixel unit groups (red, 41), and the third pixel unit groups (green, 42) together form a pixel layout structure of an organic light emitting diode (OLED); manufacturing an electron transport layer (36) and the pixel layout structure of the OLED by inkjet printing; manufacturing an electron injection layer (37) on the electron transport layer by inkjet printing, wherein each of the subpixel units of the first pixel unit groups (blue, 43), the second pixel unit groups (red, 41), and the third pixel unit group[s] (green, 42) comprises a hole transport layer (34) disposed on the hole injection layer (32) and a light emitting layer (35) disposed on the hole transport layer (34).  Ren Figures 1-5; Ren specification ¶¶ 4-49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Ren steps in the combination because the modification would have involved a selection of a known method based on its suitability for its intended use to make discrete hole transport layers and light emitting layers.  The combination is silent as to the type of light that is used to exposing the negative photoresist layer.  
Han discloses the use of ultraviolet light to expose negative photoresist.  Han Figures 8A, 8B; Han specification ¶ 48.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use ultraviolet light as stated in Han in the combination because the modification would have involved a selection of a known method based on its suitability for its intended use. 
Lin discloses a pixel layout structure an organic light emitting diode (OLED) comprising pixel unit odd rows and pixel unit even rows (one row each shown in Lin Figure 4, but two rows each disclosed in the masks shown in Lin Figures 6-8) arranged in mutual misalignment; wherein each of the pixel unit odd rows and the pixel unit even rows comprises first pixel unit groups (blue: 7, 8, 9), second pixel unit groups (red: 4, 5, 6), and third pixel unit groups (green: 1, 2, 3) arranged orderly, separately, and alternately on a straight line, each of the first pixel unit groups (blue: 7, 8, 9), the second pixel unit groups (red: 4, 5, 6), and the third pixel unit groups (green: 1, 2, 3) comprises three subpixel units, and the three subpixel units in each of the first pixel unit groups (blue: 7, 8, 9), the second pixel unit groups (red: 4, 5, 6), and the third pixel unit groups (green: 1, 2, 3) are arranged in a same manner; and wherein each of the first pixel unit groups (blue: 7, 8, 9) in the pixel unit even rows is disposed between a corresponding one of the second pixel unit groups (red: 4, 5, 6) and a corresponding one of the third pixel unit groups (green: 1, 2, 3) in the pixel unit odd rows, each of the second pixel unit groups (red: 4, 5, 6) in the pixel unit even rows is disposed between a corresponding one of the third pixel unit groups (green: 1, 2, 3) and a corresponding one of the first pixel unit groups (blue: 7, 8, 9) in the pixel unit odd rows, and each of the third pixel unit groups (green: 1, 2, 3) in the pixel unit even rows is disposed between a corresponding one of the first pixel unit groups (blue: 7, 8, 9) and a corresponding one of the second pixel unit groups (red: 4, 5, 6) in the pixel unit odd rows.  Lin specification ¶¶ 46-60.   One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the method to use the Lin pixel arrangement because the modification would have involved a selection of a known design based on its suitability for its intended use.  
Once combined, because the pixel units comprise discrete hole transport layers and discrete light emitting layers, each with sub-layers for individual subpixels, the combination discloses that the hole transport layers comprise hole transport unit odd rows and hole transport unit even rows arranged in mutual misalignment, each of the hole transport unit odd rows and the hole transport unit even rows comprises first hole transport unit groups, second hole transport unit groups, and third hole transport unit groups arranged orderly, separately, and alternately on a straight line, each of the first hole transport unit groups, the second hole transport unit groups, and the third hole transport unit groups comprises three sub-hole transport units, and the three sub-hole transport units in each of the first hole transport unit groups, the second hole transport unit groups, and the third hole transport unit groups are arranged in a same manner; the light emitting layer comprises first light emitting unit groups, second light emitting unit groups, and third light emitting unit groups corresponding to the first hole transport unit groups, the second hole transport unit groups, and the third hole transport unit groups, each of the first light emitting unit groups, the second light emitting unit groups, and the third light emitting unit groups comprises three sub-light emitting units, and the three sub-light emitting units in each of 8the first light emitting unit groups, the three sub-light emitting units in each of the second light emitting unit groups, and the three sub-light emitting units in each of the third light emitting unit groups are respectively disposed to be corresponding to the three sub-hole transport units in each of the first hole transport unit groups, the three sub-hole transport units in each of the second hole transport unit groups, and the three sub-hole transport units in each of the third hole transport unit groups.  Therefore, claim 10 is obvious over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A Section 112(b) rejection is included because of the confusing terminology associated with the claim term “cross section”.
        2 The pixel unit groups consist of four subpixel units, but because applicants are using the term “comprising”, the claim language “comprises three subpixel units” includes four subpixel units.
        3 See note, above, regarding three vs. four subpixel units.
        4 See note, above, regarding three vs. four subpixel units.